Judgment and order reversed and new trial granted, costs to abide the event, upon the ground that the refusal to charge the request, “I ask your Honor to charge that the mere fact that the defendant’s car went to the left of the trolley car, was not negligence,” was error to the substantial prejudice of the defendants, and upon the ground that the exceptions taken by defendants to that part of the summing up of plaintiff’s counsel, in which he in effect charged that the evidence established that the drivers of the automobiles were guilty of a crime, was well taken, and that the subsequent withdrawal by such counsel of such remark, not made until the conclusion of the charge, did not cure the error, and, also, upon the ground that the defendants’ exceptions to the ruling of the trial court permitting plaintiff’s counsel upon the cross-examination of the witness Sarah Oakley, to show that she had repeatedly, that is, upon other occasions, driven on the west side of the street, was well taken. Jenks, P. J., Thomas, Stapleton, Mills and Rich, JJ., concurred.